     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 1 of 39
                                                                       1


 1                     IN THE UNITED STATES DISTRICT COURT

 2                           WESTERN DISTRICT OF TEXAS

 3                                EL PASO DIVISION

 4                           VOLUME 16B of 16A-B OF 20

 5

 6    UNITED STATES OF AMERICA                   EP:13-CR-0370-DCG

 7    v.                                         EL PASO, TEXAS

 8    MARCO ANTONIO DELGADO                      September 20, 2016

 9
                                 CLOSING ARGUMENTS
10                      THE HONORABLE DAVID C. GUADERRAMA
                           UNITED STATES DISTRICT JUDGE
11

12
      APPEARANCES:
13
      For the Government:     Debra Kanof
14                            Anna Arreola
                              Jose Luis Gonzales
15                            Assistant United States Attorney
                              700 East San Antonio, Suite 200
16                            El Paso, Texas 79901

17    For the Defendant:      Maureen Franco
                              Erik Hanshew
18                            Assistant Federal Public Defender
                              700 E. San Antonio, Suite 410
19                            El Paso, Texas 79901

20    Court Reporter:         Kathleen A. Supnet
                              El Paso, Texas
21                            (915)834-0573
                              kathi.supnet5303@gmail.com
22

23

24               Proceedings reported by mechanical stenography,

25    transcript produced by computer-aided software and computer.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 2 of 39
                                                                                2


 1                              CHRONOLOGICAL INDEX

 2                           VOLUME 16B of 16A-B OF 20

 3    September 20, 2016                                          PAGE   VOL.

 4    Closing Argument by Ms. Arreola. . . . . . . . .            3      16B

 5    Closing Argument by Ms. Hanshew. . . . . . . . .            17     16B

 6    Final Closing Argument by Ms. Kanof. . . . . . .            30     16B

 7    Jury Deliberations . . . . . . . . . . . . . . .            36     16B

 8    Court Reporter's Certification . . . . . . . . . . 39              16B

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 3 of 39
      CLOSING BY THE GOVERNMENT                                                 3


 1                                      * * *

 2               (Open court.     Defendant and counsel present.)

 3               (Jury present.)

 4                     CLOSING ARGUMENT BY THE GOVERNMENT

 5               MR. ARREOLA:     May it please the Court, defense counsel

 6    ladies and gentlemen of the jury.

 7               During the course of this trial, you have heard

 8    overwhelming evidence that the defendant, Marco Delgado, stole

 9    millions of dollars.      As part of this scheme, you heard that he

10    diverted payments that were supposed to go to the client,

11    F.G.G., and directed them to an offshore account in the Turks

12    and Caicos Islands where he controlled the money.          And you also

13    heard that as part of this same scheme, he pledged M.P.S.A. or

14    Mitsubishi's equipment as a substitute for the letters of credit

15    without Mitsubishi's knowledge or permission.         And the evidence

16    showed that the reason he did this, the reason he pledged the

17    equipment is because the letters of credit would have cost money

18    and that would have been less money in the Turks & Caicos

19    account.

20               My purpose today and that of my colleague AUSA Kanof,

21    is to review the evidence that you have seen and heard during

22    the course of this trial and to organize it so that you can see

23    how it proves beyond a reasonable doubt that the defendant,

24    Marco Delgado, is guilty of the offenses charged in the

25    indictment.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 4 of 39
      CLOSING BY THE GOVERNMENT                                           4


 1               Let's start by reviewing the evidence regarding the

 2    first part of Mr. Delgado's scheme, directing funds to the

 3    offshore account in the Turks and Caicos Islands.

 4               To begin with, let's take a look at the contract,

 5    Government Exhibit 18A.      This contract was signed by Mr. Delgado

 6    in early January, 2010, and paragraph 14 of that contract

 7    contained a provision identifying the specific bank accounts

 8    into which funds were supposed to be deposited.          That was

 9    F.G.G.'s Wells Fargo account right here in El Paso.

10               What happened next?

11               Government's Exhibit 43A is the document that

12    Mr. Delgado submitted to C.F.E. directing that paragraph 14 of

13    that contract be changed and that the monies instead be sent via

14    electronic transfer to an account at First Caribbean in the

15    Turks & Caicos Islands.      Government's Exhibit 43A is the

16    translation of that document.       Government Exhibit 43 is the

17    original Spanish language version showing a signature for

18    Mr. Delgado.

19               Next what happened as a result of this document, which

20    was dated March 3rd, 2010, in the top right and received by

21    C.F.E. on March 4th?     Five days later, March 9th, 2010, in

22    Government Exhibit 2, you see the first payment from C.F.E. of

23    $20 million going into the Turks & Caicos account.

24               What happened after Delgado, Mr. Delgado changed the

25    account and assigned all of the payments to Skippings and


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 5 of 39
      CLOSING BY THE GOVERNMENT                                                  5


 1    Rutley?    Did Mr. Delgado tell F.G.G.?      Did he tell M.P.S.A.?

 2    No.   The evidence showed that he concealed the fact that the

 3    money had been deposited and he also sent a fraudulent document

 4    indicating that C.F.E. wanted to reduce the amount of the first

 5    payment.

 6                Let's take a look at Government Exhibit 47A.         This is

 7    an e-mail that Mr. Delgado sent on March 12th, three days after

 8    the first deposit of $20 million.       It was an e-mail sent to

 9    Mr. Ponce.    And it's purported to be from somebody at C.F.E.

10    sending a revised schedule of payments.        Government Exhibit 47A

11    is the English and Government Exhibit 47 is the original Spanish

12    version.

13                Attached to that e-mail was this chart, and Mr. Ponce

14    explained to you what the chart meant based on Mr. Delgado had

15    told him.    The first column price offered $121 million.

16    Underneath that, you'll see a schedule of payments starting with

17    20 and the next being 12, and that was the original schedule of

18    payments under the prime contract between F.G.G. and Mitsubishi.

19                And next to that are two other columns; Options A and

20    Options B.    And what did Mr. Delgado represent to Hector Ponce

21    that these were?     He indicated that C.F.E. wanted to revise the

22    schedule of payments.      Under Option A, the first payment would

23    be 15 and under Option A, the second payment would be 7.           What

24    Mr. Ponce did not know is that the first payment of $20 million

25    was already sitting in the Turks & Caicos account.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 6 of 39
      CLOSING BY THE GOVERNMENT                                                    6


 1               Mr. Ponce told you that after he received this and

 2    spoke with Mr. Delgado, Mr. Delgado asked him, which would be

 3    acceptable to Mitsubishi and Mr. Ponce said neither.             And so as

 4    a result of that, there was a face-to-face meeting in Orlando,

 5    Florida, between Mitsubishi and F.G.G., who was represented by

 6    Mr. Delgado and Mr. Gireud.      And Hector Ponce told you that at

 7    this meeting, Mr. Delgado again represented that F.G.G. wanted

 8    to revise the schedule of payments.

 9               What happened next?

10               On March 22nd, 2010, there's an e-mail stream

11    beginning with an e-mail from Mr. Gireud to Hector Ponce copying

12    Mr. Delgado.    And in that e-mail chain is an e-mail from Hector

13    Ponce to Mr. Gireud, and highlighted on this, Government

14    Exhibit 40A, Mr. Ponce wrote that the parties agree to accept

15    Option A of the attached C.F.E. payment schedule.          This was

16    after the Orlando meeting and there's a reference to the Orlando

17    meeting in this e-mail.

18               What happened next?      After March 22, 2010, when

19    Mr. Gireud sent this e-mail copying Mr. Delgado, Government

20    Exhibit 2 shows that the first disbursement of funds from the

21    Turks & Caicos account was made to Ener Proyectos in the amount

22    of $2 million.    Let's look at what happened next after the

23    disbursement to Ener Proyectos.

24               Government Exhibit 50A, shown on the screen, is an

25    e-mail from Mr. Delgado to John Adams and others.          It's dated


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 7 of 39
      CLOSING BY THE GOVERNMENT                                                   7


 1    March 25th, 2010.     Now over two weeks have passed since the

 2    $20 million hit the Turks & Caicos account.         And what does

 3    Mr. Delgado say to Mr. Adams and Mr. Gireud?         He said, attached

 4    please find C.F.E. confirmation of revised payment plan.            This

 5    allows us to proceed with the assignment of collection rights

 6    prior to the issuance of first payment.        What Mr. Adams and

 7    Mr. Gireud did not know is that C.F.E. wasn't revising the

 8    payment plan.    The money was already in the account.           The full

 9    payment of $20 million was already in the account and the

10    evidence showed that Mr. Delgado had already disbursed

11    $2 million from that account.

12               What happened next?

13               Also attached to that exhibit, by the way, is the

14    chart, an altered letter from C.F.E. indicating that the amount

15    of the first payment was $15 million, and earlier today you saw

16    government exhibit -- I don't have the exhibit number handy --

17    but you saw the actual document from the C.F.E. files, which

18    shows that the schedule of payments was as originally stated in

19    the contract and that this is an altered document.

20               What happened after that e-mail?

21               Government Exhibit 52 is an e-mail again from

22    Mr. Delgado to Mr. Adams and Mr. Gireud.         The date on that

23    e-mail was March 26th.      And what does Mr. Delgado say?        Let's

24    take a closer look.     Attached, please find format for wire

25    transfer instructions as required by C.F.E. Bancomext and


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 8 of 39
      CLOSING BY THE GOVERNMENT                                                 8


 1    investor.    This needs to be filled out by you exactly as

 2    provided by the format and return to me ASAP, so I can finalize

 3    assignment of collection rights and secure issuance of first

 4    payment by due date.

 5                Ladies and gentlemen of the jury, the government

 6    submits this is one example of Mr. Delgado's misrepresentations

 7    in this case.    Why?   Because the evidence showed that he wasn't

 8    trying to secure assignment of collection rights.          He had

 9    already assigned collection rights to Skippings and Rutley.          And

10    he wasn't trying to secure issuance of the first payment,

11    because the first payment had already been made more than two

12    weeks earlier.

13                What does he say next?

14                Assigned payment will be issued directly to Mitsubishi

15    Power Systems America by trust.       The government submits that

16    this is another example of a misrepresentation by Mr. Delgado,

17    because the payments had already been issued to the Turks &

18    Caicos account and it wasn't going to be issued by the Mexican

19    trust or the Fideicomiso.

20                I'm going to go back to this letter in a moment.

21                What happened next?

22                So did Mr. Delgado notify Mitsubishi Powers Systems

23    America and Mr. Gireud that the money had already arrived?          No.

24    The evidence showed that on April 1st, 2010, the first

25    disbursement to F.G.G. arrived -- was made to F.G.G. and arrived


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 9 of 39
      CLOSING BY THE GOVERNMENT                                                 9


 1    in the account in El Paso.      And after that, Mr. Miller, the

 2    in-house counsel for F.G.G. and F.G.G.'s owner, Mr. Gireud,

 3    realized that money was coming from the Skippings and Rutley

 4    account.   So they old you that they then called the law firm

 5    Skippings and Rutley to find out if this was an F.G.G. account.

 6    And Mr. Gireud told you that he was unable to get any

 7    information about this account that held the money.

 8               What happened next?

 9               Mr. Gireud and Mr. Miller also told you that they took

10    a trip to Mexico after they realized what was going on and they

11    tried to get the account changed bank.        Mr. Gireud recalled

12    going twice, and on the second trip he told you that he

13    presented to an official, Mr. Ramos at C.F.E., a copy of the

14    this document, a revocation of special power of attorney,

15    Government Exhibit 66, and that he also presented Government

16    Exhibit 77, a document directing that the funds be changed back

17    to the account here in El Paso.       Government Exhibit 77A is the

18    English translation and the original is in Government

19    Exhibit 77.    Did this work?    Did the account change back?       The

20    date on this document is May 11th, 2010.         Did that happen, did

21    it cause the account to get changed back in F.G.G.?          Ladies and

22    gentlemen you know the answer.

23               Government Exhibit 2 shows that the next payment from

24    C.F.E. in the amount of $12 million instead went on July 6th,

25    2010, to the Turks & Caicos account.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 10 of 39
      CLOSING BY THE GOVERNMENT                                                 10


 1                You also heard evidence during this case about a

 2    memorandum of understanding and a power of attorney that

 3    Mr. Gireud signed.      Do these documents give Delgado permission

 4    to direct payments from F.G.G. to an offshore account in the

 5    name of Skippings and Rutley?       Do these documents give

 6    Mr. Delgado permission to hide the fact that the first payment

 7    had been made and to misrepresent how much that first payment

 8    was?   The government submits that the memorandum of

 9    understanding and the power of attorney did not give him any

10    such permission.     Let's take a look.

11                Government Exhibit 8 is the memorandum of

12    understanding.     I'm going to call it M.O.U. for short.         What

13    does it say?     Government submits that all this says is how much

14    he's going to get paid and when he's going to get paid.           Let's

15    take a look at paragraph three, which says that D. And A. will

16    receive an amount equal to 62-and-a-half-percent.          In other

17    words, that goes to how much he's going to get paid.

18                Let's take a look at paragraph four, which talks about

19    the amount and when it will become due and payable.           Again that

20    goes to when he's going to get paid.        But the government submits

21    that there's nothing in this document that gave Mr. Delgado the

22    right to divert the payments or to misrepresent when the first

23    payment had arrived or the amount and that nothing in this

24    document give him permission to go on a spending spree with the

25    money in the account.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 11 of 39
      CLOSING BY THE GOVERNMENT                                               11


 1                Let's take a look at the Power of Attorney, government

 2    Exhibit 34.    Who does this give Mr. Delgado?        It says here that

 3    Mr. Delgado may execute and deliver the company's response to

 4    the public bid and negotiate and execute any and all contracts

 5    deriving from said public bid.       Does that authorize him to

 6    change the account for all payments to F.G.G.?          Does that

 7    authorize him to conceal how much money was deposited in the

 8    account?    Does that authorize him to misrepresent the amount of

 9    money in the account?      The government submits that it did not.

10                How else do we know that the M.O.U. and the Power of

11    Attorney didn't give Mr. Delgado authorization to do what he

12    did?    The evidence showed that Mr. Delgado himself knew that he

13    did not have any such authorization.        For example, you heard

14    from Mr. Delgado's accountant, Linda Medlock.          She's the lady

15    that had the British accent.       And she told you that Mr. Delgado

16    represented that the money in the Turks & Caicos was from a line

17    of credit.    In other words, it was money being borrowed from the

18    bank.   And she also told you she was preparing his tax return

19    and she needed to know if it was income that needed to be

20    reported.     And she also said if it's money borrowed from the

21    bank, it doesn't get reported to the IRS.         If Mr. Delgado

22    believed that the money in the Turks & Caicos was part of his

23    62-and-a-half-percent share, then why would he tell Ms. Medlock

24    that it was a line of credit?       The government submits that you

25    know the answer; it's that Mr. Delgado knew it wasn't his


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 12 of 39
      CLOSING BY THE GOVERNMENT                                               12


 1    income.    It wasn't money that he had a right to spend.          But

 2    that's not all.

 3                There was other evidence that demonstrates that

 4    Mr. Delgado knew that the M.O.U. and the Power of Attorney

 5    didn't give him a right to do what he did.         Let's take a look

 6    again at Government Exhibit 52.

 7                THE COURT:    Five minutes, Ms. Arreola.

 8                MR. ARREOLA:    I'm going to go ahead and skip that.

 9                Ladies and gentlemen of the jury, there was another

10    aspect to this scheme, which is the fraudulent John Adams'

11    letter.    And you heard from multiple witnesses, who told you and

12    whose testimony established that this letter was fake.            For

13    example, you heard from John Adams who said he never saw, he

14    never signed, he never approved the letter and he didn't see it

15    until after he had left Mitsubishi.

16                You also heard from Ms. Davila, the young woman who

17    worked at UPS, and she told you that that did not look like her

18    signature and the date did not look like her handwriting.

19                And you also heard from F.G.G., Mr. Gireud and Hector

20    Ponce.    They told you that they hadn't seen this letter either

21    until much later after the fact.

22                Now that we've gone over the scheme, I wanted to touch

23    on some of the specific counts in the indictment.          Counts One

24    and Two charge wire fraud.       And these relate to the two

25    transmissions from the Turks & Caicos -- excuse me -- from


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 13 of 39
      CLOSING BY THE GOVERNMENT                                               13


 1    Bancomext to the Turks & Caicos account.         Some of the evidence

 2    showing these international wire transfers are Government's

 3    Exhibit 43A, per Mr. Delgado's request that it be sent to the

 4    Turks & Caicos.     And mind you that is also on this document sent

 5    via Wachovia Bank, a bank in the United States.

 6                Government Exhibit 1 has the wire fraud transferred

 7    credit advice, in other words, that the transfer happened.

 8    There's a credit advice for both the $12-million and the

 9    $20-millon transfers in Government's Exhibit 1.

10                Also there's the documents received pursuant to the

11    Mutual Legal Assistance Treaty.        And those are Government

12    Exhibits 46 and 84.      These show the international route that the

13    transfers took.     And they begin with the March 8th, 2010, being

14    sent that date representing when the transfer was initially sent

15    and the route it took through the United States.          Also, you saw

16    Government Exhibit 143, which was Wells Fargo, regarding that

17    transaction.

18                Count Three also charges wire fraud.        And that

19    particular wire relates to the e-mail that Mr. Gireud sent

20    regarding the letters of credit.        Let's take a quick look.   This

21    is the e-mail that's in Count Three.        It's an e-mail for

22    Mr. Gireud to Mr. Delgado sent December 11th, 2010, and it

23    responds to the January 12th letter from John Adams.

24                Now, how do you know that Mr. Delgado caused this

25    e-mail to be sent?      You saw that on January 12th on Government


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 14 of 39
      CLOSING BY THE GOVERNMENT                                             14


 1    Exhibit 35, Mr. Delgado received an e-mail from Hector Ponce,

 2    which attached the January 12th John Adams' letter and that John

 3    Adams' letter contained Mitsubishi's concerns that their

 4    equipment was being pledged.       Did Mr. Delgado respond to this

 5    e-mail himself?     No.    Let's look at Government Exhibit 35.    What

 6    did he do?    He sent it to Mace Miller and says it's all yours.

 7    Mind you this is January 12th, two days after the John Adams'

 8    letter purportedly authorizing the pledge and three days before

 9    Mr. Delgado pledged the equipment.

10                The evidence also showed that this e-mail was sent

11    from an account from a computer here in El Paso.          That's

12    Mr. Gireud who sent it, and that it traveled to Virginia,

13    because it was sent to Mr. Delgado's AOL account, and you heard

14    evidence that the AOL servers are located in Virginia.

15                Now, Counts Four through Ten charge money laundering.

16    The indictment charges money laundering for seven of the

17    transfers from the Turks & Caicos account to the Linda Medlock

18    account here in El Paso.       The evidence showed that Ms. Medlock

19    asked Mr. Delgado to please put his name on the account and he

20    didn't.    The evidence shows that he told her it was a line of

21    credit.

22                Why did Mr. Delgado transfer money from the from Turks

23    & Caicos to El Paso?       The government submits that the evidence

24    showed that the reason he did it was because there was an

25    account here in El Paso that he controlled, but it wasn't in his


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 15 of 39
      CLOSING BY THE GOVERNMENT                                            15


 1    name.   In other words, he brought it here to conceal who

 2    controlled it and who owned the funds.         And the government also

 3    submits the reason he told her it was a line of credit was to

 4    conceal the nature of the money, in other words, that it was

 5    stolen money.

 6                Counts Eleven through 20, money laundering through

 7    spending.    There are nine counts in the indictment that charged

 8    Mr. Delgado with conducting a transfer in an amount over $10,000

 9    in criminally derived property, and all of these transfers are

10    in Government Exhibit 1, which are the Turks & Caicos account

11    bank record from First Caribbean.

12                THE COURT:    20 minutes.

13                MR. ARREOLA:    May I have three minutes?

14                Count Eleven, for example, is a $375,000 transfer to

15    Sheral Maloy, and this is an example of a page from Government

16    Exhibit 1.    It shows the route that the funds took.

17                By the way, Government Exhibit 147 are the Rio Bravo

18    Title records for that transfer, and they show what the money

19    was spent on.     There's a purchaser statement showing that the

20    money was spent for Mr. Delgado's purchase of the property at

21    1109 Cerrito Feliz.

22                Count Twelve charges a transfer for $200,000 to

23    Carnage Mellon.     And again this is an example of what's in

24    Government Exhibit 1, showing the route that transfer took.

25                Also, by the way, Government Exhibit 151 are Carnage


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 16 of 39
      CLOSING BY THE GOVERNMENT                                           16


 1    Mellon record and they contain a document dated August 6th,

 2    2009, from Mr. Delgado to Carnage Mellon, stating it's his plea

 3    to pledge $200,000 to the university to establish a fellowship

 4    in his name.

 5                The other transfers include the Charlotte's transfers,

 6    all in amounts of over $10,000.        Government Exhibit 146 are

 7    records from Charlotte's Furniture and those contain records of

 8    the wire transfers.      At the bottom of the document are

 9    Charlotte's records confirming receipt of those wire transfers.

10                The remaining transfers that are charged in the

11    indictment for over $10,000 are to First New Mexico Title, two

12    transfers relating to vehicle purchases and also to

13    Mr. Delgado's IOLTA account.       These are all in Government

14    Exhibit 1.

15                Ladies and gentlemen, the government submits that if

16    you consider the evidence in this case and you apply the law as

17    instructed by Judge Guaderrama, then you will reach the only

18    verdict consistent with the overwhelming evidence in this case

19    and the with the law, which is the defendant, Marco Delgado, is

20    guilty of the offense as charged in the indictment.

21                THE COURT:    Thank you, Ms. Arreola.

22                Ladies and gentlemen, we're going to recess for five

23    quick minutes and we'll come back with the defendant's closing.

24    We're going to recess for five minutes.

25                COURT SECURITY OFFICER:      All rise.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 17 of 39
      CLOSING BY THE DEFENSE                                                       17


 1                (Break at 5:31 p.m. to 5:36 p.m.)

 2                THE COURT:    Let the record reflect that all members of

 3    the jury are present, the United States through its assistant

 4    United State's attorneys are present, the defendant and his

 5    counsel are present.

 6                Mr. Hanshew?

 7                        CLOSING ARGUMENT BY THE DEFENSE

 8                MR. HANSHEW:    May it please the Court, Government,

 9    ladies and gentlemen of the jury.

10                $121 million, that is what this case is really about.

11    I'm sure you all noticed every day the lawyers passing notes,

12    passing comments to the government throughout the trial, the

13    lawyers from M.P.S.A., the lawyers from C.F.E.

14                MS. KANOF:    Your Honor, I'm going to object.         I was

15    not passed one note from a lawyer from the gallery.

16                THE COURT:    It's argument and the jury will recall

17    what the lawyers say is not evidence and should not be

18    considered.

19                MR. HANSHEW:    And the government, working hand-in-hand

20    to shift the blame from everyone else involved in this business

21    deal on to Mr. Delgado.

22                And you definitely saw those lawyers sitting back

23    there.    You saw their client point them out.        And why are they

24    there?    Why were they watching you?      Why were they watching this

25    trial?    Because this trial is all about their money.            It's all


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 18 of 39
      CLOSING BY THE DEFENSE                                                18


 1    about these corporations coming in here to get more and more

 2    money out of this business deal and to keep all the money that

 3    you heard they've already received.        And our government?

 4    They're glad to play along with this charade.          They are glad to

 5    spend our resources helping these corporations out.           Well,

 6    frankly, you don't have to.       It's your job to apply the

 7    commonsense that the government told you about, that commonsense

 8    to be applied to consider the facts and all of the facts.

 9                Well, a lot happened sense last Monday.        They told you

10    that the evidence will show that Mr. Gireud was the sole owner

11    and member of F.G.G. and that Delgado took all of his money.

12    They told you that M.P.S.A. entered into a subcontract and that

13    Delgado secretly put up their turbines as collateral, and that

14    to do all of this, somehow, Mr. Delgado was a rogue, sneaking

15    around behind M.P.S.A., sneaking around C.F.E. and sneaking

16    around F.G.G.      It turns out you heard everyone was all the

17    wiser.

18                It turns out the government forgot to tell you the

19    full story about what happened here.        But thankfully in our

20    system of American justice, the full truth has its way of making

21    its way out.     And that truth is found by each and every one of

22    you carefully deliberating about the facts, all of the facts.

23    So as we go through the facts, I'm sure you-all are going to

24    decide the fact that Mr. Delgado should be found not guilty.

25                So let's start with one very, very interesting


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 19 of 39
      CLOSING BY THE DEFENSE                                                   19


 1    observation by Mr. Gireud.       Remember what he said?      What he said

 2    M.P.S.A. thought about them?       They're a bunch of stupid

 3    Mexicans, is what he told you.       And boy, oh boy, we found out

 4    M.P.S.A. sure thought that.       M.P.S.A. held that subcontract

 5    hostage against F.G.G., while all the while, Hector Ponce and

 6    John Adams are out partying with caviar and champagne in Mexico

 7    City.   Were they working night and day like Mr. Delgado?         You

 8    heard that from the government's own witness.          Nowhere to be

 9    seen.

10                Were they carefully pouring over all of the thousands

11    of documents that were being submitted to C.F.E.?          Well, Ponce

12    and Adams came here and they told you and insisted because they

13    never saw the documents was because F.G.G. wouldn't let them.

14    Well, ladies and gentlemen of the jury, it's a little hard to

15    read thousands of pages of energy contract documents, that

16    you've spent the last week, when you are putting down 20 drinks.

17    You heard that.     You heard their expense reports.       That's what

18    they were doing.     Yet somehow, Ponce and Adams make their way to

19    this El Paso courtroom to tell you that all of this was

20    Mr. Delgado's fault.

21                We saw their expense accounts and that sure showed

22    otherwise.    It wasn't just champagne and caviar.        M.P.S.A. was

23    drunk with all of the money that they knew they were going to

24    get out of what they thought to be two groups of stupid

25    Mexicans; F.G.G. and C.F.E.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 20 of 39
      CLOSING BY THE DEFENSE                                                  20


 1                You'll remember that the Mitsubishi way.        Remember

 2    that tutorial we had the first day here with Mr. Beddard, the

 3    one about the Mitsubishi way?       You'll remember what Mr. Beddard

 4    said.   He explained that the F.G.G.-M.P.S.A.'s subcontract

 5    wasn't even a contract in his mind, why it didn't have four

 6    corners.    And his opinion that M.P.S.A.-F.G.G. contract didn't

 7    meet that standard.      He even went on to seem to imply that this

 8    poor subcontract must have been F.G.G.'s fault, which is a

 9    pretty interesting admission, considering I'm sure you'll

10    remember Mr. Hector Ponce, M.P.S.A.'s south American expert on

11    the ground, come in here and tell you-all that he was

12    instrumental in drafting.       And he also worked with Patrick

13    Altamura, apparently the only M.P.S.A. lawyer that was looking

14    at a contract, who by the way, you'll notice the government

15    never brought here.      And Ponce made sure to emphasize that he

16    was the translator both literally and figuratively in putting

17    that subcontract together.       Very, very curious indeed.       The very

18    same subcontract that his boss back in England thought wasn't

19    even a contract.

20                And then you heard more about the Mitsubishi way,

21    which catch phrases like gray market and aftermarket products.

22    What we learned is that Mitsubishi built these same turbines

23    nearly a decade earlier.      They got paid for them by some other

24    customer.    They never delivered them, but they kept the

25    payments.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 21 of 39
      CLOSING BY THE DEFENSE                                                    21


 1                MS. KANOF:    Your Honor, I would object.      That assumes

 2    facts not in evidence.      What they said was those people went

 3    bankrupt and couldn't pay for them.

 4                THE COURT:    Right.

 5                Mr. Hanshew, I don't recall hearing that particular

 6    testimony.    If any member of the jury does, you'll recall what

 7    the testimony was from that witness.

 8                MR. HANSHEW:    Thank you, Judge.

 9                And you heard that they were going to pass those off

10    as new, because they weren't used.        They're new.    Oh, you'll

11    remember, they are also rusty, by the way.         Mr. Beddard wasn't

12    supposed to tell you that.         But that wasn't enough for M.P.S.A.

13    Nope.   You'll recall that Mr. Beddard came in here and explained

14    Mitsubishi didn't like subcontracts and they rarely used them.

15    He hardly ever worked on them.        And Ponce explained the same,

16    that same Mitsubishi sentiment when he invited all of you,

17    remember, to join in on his hypothetical contract about

18    middlemen?    Yep, those pesky middlemen.       That's exactly the way

19    that M.P.S.A. viewed F.G.G.        And they had no intention of ever

20    letting these middlemen from El Paso get in the way of all of

21    the money they could make.         So how do you cut out the middleman?

22                Well, pretend you have no idea of -- about anything

23    and everything around you.         Pathetic subcontract written in

24    Spanish between two American companies?         No problem.       Never get

25    a chance to see, let alone review the bid proposal or the prime


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 22 of 39
      CLOSING BY THE DEFENSE                                                     22


 1    contract?    No problem.    The partners you suspect are putting up

 2    your property without your knowledge?         No problem.    And think

 3    about that last one.

 4                M.P.S.A. claims that on the one hand that it had no

 5    idea what F.G.G. was doing with C.F.E., but then wait, one night

 6    in December near Christmas, they start to suspect the worst, is

 7    what they tell you, that F.G.G. was actually putting up their

 8    property as collateral.      And then you hear what's M.P.S.A.'s

 9    response to that?     Refused to execute the contract?        Move to

10    terminate the contract?      Pick up a phone and call C.F.E.?        Nope.

11    Nothing of the sorts, none of that.

12                Instead, what does M.P.S.A. do?       What do they do at

13    that moment?     If you were to believe them at that moment, that's

14    the first time they suspect this?        They open the doors and send

15    C.F.E. in to go inspect their equipment.         And it's not like

16    C.F.E. had to walk across the street in Mexico.          They had to fly

17    across the world to France, to Japan, and nowhere in that time

18    do you see C.F.E. say, oh, let's stop this.         Let's talk about

19    breach, let's talk about terminating this contract.           No.   Open

20    our doors.    Come on in.    There's the equipment that we know

21    you're going to use as collateral.        That's what they do.

22                So speaking to that Mitsubishi way, Mr. Adams, he sure

23    personified that, didn't he?       The only individual that the

24    government brought in claimed that the pledge letter was a

25    forgery in this case?       No handwriting experts, no internal


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 23 of 39
      CLOSING BY THE DEFENSE                                                   23


 1    investigations by M.P.S.A., just Mr. Adams.

 2                First thing out, Mr. Adams can't even identify

 3    Mr. Delgado.     Tell me this.    If you spent weeks working on a

 4    contract for a $100 million face-to-face in Mexico City, a

 5    gentleman that you expensed out in your corporate account, and

 6    that man stole your identity, stole your name and put your job

 7    in danger, your employment in danger, you forget the face of

 8    that man?    Think about that.

 9                But for Adams, he doesn't care about lying.           He didn't

10    care about breaking company policy.        For starters, he already

11    had another job lined up.        He's out the door.    And then he goes

12    to that job and what happens there?        He's fired.    I should say

13    he's offered to resign in lieu of termination.          And because why?

14    Because he lied.     He lied and he hid it from his employer, but

15    he would never have done that at Mitsubishi.

16                Now the government tried to massage the fact all he

17    had was a relationship with a co-worker.         We found out on

18    cross-examination it was a subordinate and we found out it

19    wasn't just the policy of not disclosing.         He had this

20    relationship and got caught for not telling the truth.             That's a

21    lie.   It's called lying.

22                You'll also remember Adams looking at, on direct

23    examination, the documentation, and pointing out evidently the

24    English grammarian about he would never write this in a business

25    letter.    You'll remember he said, I'd never use L.C.; I always


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 24 of 39
      CLOSING BY THE DEFENSE                                                24


 1    use L.O.C.    Well, you'll remember what happened on

 2    cross-examination.       Ms. Franco pulled out writing by Mr. Adams

 3    and what does he use?       L.C., the same term that he pointed out

 4    in this supposedly forged letter that he would never have used.

 5    That's a lie and lies there's a topic that these government

 6    witnesses knew all too well.       They'd like you to believe that

 7    the lying was Mr. Delgado, but you heard and saw the evidence

 8    otherwise.

 9                Mr. Gireud, on direct examination, who wouldn't be

10    endeared to the older, sad, crying engineer, who kept his mantra

11    of he was my friend, he was my lawyer, he was my brother.         I was

12    tempted frankly to be a little broken up about it if it wasn't I

13    knew the truth that he was hiding.

14                MS. KANOF:    Objection, Your Honor.

15                THE COURT:    Is there something with the evidence?

16                MS. KANOF:    Giving his personal opinion about what he

17    knows the truth about.

18                THE COURT:    If you know that from the evidence, I

19    guess you can tell us what the evidence is and what you believe

20    the truth to be, but if it's something outside the evidence,

21    I'll sustain the objection.

22                MR. HANSHEW:    The truth that what you know, which is

23    that Gireud came to the government with one of his many lawyers

24    in hand.    The truth was that he only spoke to the government

25    when he had what he thought was an immunity agreement from his


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 25 of 39
      CLOSING BY THE DEFENSE                                                      25


 1    own criminal activities.      And boy oh boy did Gireud forget to

 2    tell his truth about his exploits at F.G.G.         In fact, a bunch of

 3    truths were missing from his direct examination.

 4                He forgot to tell you that he hid $2 million from the

 5    IRS.   He forgot to tell you that he never actually set up a real

 6    escrow account that was safe.       He forgot to tell you that he

 7    never told his business partners, Mace Miller, M.P.S.A., C.F.E.,

 8    that he was already contractually obligated to pay Delgado an

 9    estimated $14 million out of that first C.F.E. disbursement.               He

10    forgot to tell you that he never told those same attorneys about

11    the power of attorney that he issued to Mr. Delgado.              And he

12    forgot to mention that his F.G.G. escrow account was used to pay

13    for the country club, Lacey's Jewelry, European vacations and

14    Hooters.    And despite explaining on direct, all the monies he

15    paid Mace Miller and Mr. Delgado, he forgot to mention all of

16    the dozens of payments to himself and to his family, including a

17    $3-quarter-of-a-million payment in his own investment fund.                Now

18    he explains that was to pay himself back for what he paid in.

19    How much was that?      Oh, he paid in $200,000.      Well, I'm no

20    engineer, but my lawyer math tells me that $200,000 doesn't

21    equal $750,000.

22                Now, speaking of lawyers, Gireud was pretty keen on

23    blaming his lawyer Mr. Delgado.        And he had that speech down to

24    an engineered science.      It was like clockwork.      Every time

25    Mr. Gireud was confronted with why he should be held accountable


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 26 of 39
      CLOSING BY THE DEFENSE                                                   26


 1    for his own decisions, read and signed a contract that delegated

 2    big powers to Mr. Delgado -- he's my brother, he's my lawyer --

 3    read and signed a tax form hiding $2 million from the IRS -- my

 4    accountant told me to do it; read and signed a contract,

 5    62.5 percent of the profits to Mr. Delgado; he's my lawyer, my

 6    friend, my brother, read and signed what he thought was an

 7    immunity agreement with the government.         I didn't have a chance

 8    to read that document.      My lawyer Mary Stillinger just told me

 9    to sign it.

10                Perhaps most troubling, the -- I didn't understand

11    what it meant, because I am just a poor engineer that came from

12    Mexico.    A poor engineer, by the way, who had a long lucrative

13    career at El Paso Electric here in the United States.             The truth

14    is, Mr. Gireud had no problem find a lawyer from his team of

15    lawyers at any time.       He even found a lawyer in Mexico who just

16    happened to be the spouse of an individual working on the C.F.E.

17    contract.

18                MS. KANOF:    Objection, Your Honor.      Mr. Vargas, the

19    union representative, was not working on the C.F.E. contract.

20                THE COURT:    The jury will remember what the testimony

21    was about who that person was.

22                MR. HANSHEW:    And what did you hear about Gireud with

23    those documents?     Remember those documents, the ones where he

24    steals away that 62-and-a-half-percent that he was contractually

25    obligated too?     Oh, he read those once.      He understood those


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 27 of 39
      CLOSING BY THE DEFENSE                                                 27


 1    once.   He didn't have anyone to blame for that conveniently

 2    because that's the one that gave him all the money.

 3                So ladies and gentlemen of the jury, if you consider

 4    that evidence, don't believe that I just didn't understand

 5    routine.    He understood that helping convict Mr. Delgado gets

 6    him more money on top of all of the money that he already kept

 7    and spent.    Some brother, some friend of.

 8                Now the government claims that Delgado somehow created

 9    a Turks & Caicos account to hide the money and caused his

10    accountant, Ms. Medlock, to secretly keep an account with just

11    her name.

12                Now, the government's own chart they show you that

13    Government Exhibit 2, I believe it is, defies any attempt to

14    secret away the proceeds.       It was open and known to all.

15    Delgado sent the money from that account, that Skippings and

16    Rutley's account to Gireud.       He sent it to him.     There's no

17    hiding of it.     Straight to him.     He even -- you saw a letter for

18    that second disbursement, did it in accordance to a letter that

19    Gireud himself wrote.      Open and known.

20                As for Linda Medlock, she was free to open or not open

21    the account at any time.      No one forced her to open this

22    account.    And she was just as free to close any account that she

23    opened.    Nobody forced her to do anything.       More importantly,

24    you never heard from Medlock herself, this accountant with all

25    of these years of experience, that there was anything wrong with


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 28 of 39
      CLOSING BY THE DEFENSE                                                      28


 1    this account.     She set it up.    In fact, despite the government's

 2    attempt to repeatedly betray her as the poor, doting Jewish mum,

 3    who just did all of the bookkeeping, accounting, family matters,

 4    out of some form of charity, you remember they didn't tell you

 5    on direct one important part of that; she paid herself $60,000

 6    over a seven-month period at her rate of $200 an hour.             You

 7    heard from her.     She charged $200 an hour.      She would have had

 8    to work 42 hours a month, each month, for seven months just on

 9    Delgado matters to earn that $60,000.         You saw the e-mails, the

10    totality of the e-mails, 93 e-mails.        I mean you can do the

11    math.   93 e-mails, correspondence and electronically

12    transferring some money, $60,000, well, I don't know about you,

13    but $60,000 earned for the work you do is no charity.             It's no

14    moral deed.    She was an accountant and a bookkeeper and she was

15    being paid for doing those things.

16                And the Turks & Caicos account, all the reasoning

17    behind all of that is pretty darn simple and you heard it from

18    Mace.   He explained that Mr. Delgado told him that he didn't

19    trust Fernando Gireud had set up that contractually obligated

20    escrow account.     And lo and behold what do we find out?         We find

21    out how true that was Mercedes, BMWs, Lexus for that sole member

22    of proprietorship, a $3-quarters-of-a-million check for himself.

23    And all the while, was his wife as the signatory to do all the

24    same to that account.      Of course there had to be another

25    account, an account from which Mr. Delgado actually paid F.G.G.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 29 of 39
      CLOSING BY THE DEFENSE                                                      29


 1    and M.P.S.A.

 2                So some questions for you.      Did the government tell

 3    you about the Memorandum of Understanding giving Mr. Delgado an

 4    estimated 14 million from that first disbursement?           No.    Did

 5    they tell you about the Power of Attorney giving Mr. Delgado

 6    broad authority over all things F.G.G., including collections of

 7    monies from there?      Did they tell you that Gireud used the

 8    F.G.G. escrow account as his personal piggybank?          No.

 9                And did the government tell you that they gave Gireud

10    a pass from hiding those $2 million from the IRS?          No.     Did the

11    government tell you that Adams was fired from his employer for

12    lying?    No.   Did the government tell you that many of its

13    witnesses were only testifying because they were

14    government-cooperators who had agreements?         No.

15                Did they tell you its witnesses would profit

16    financially if they could help convict Delgado?          No.      Did the

17    government tell you at opening about the facts that those

18    turbines, the subject of this week-long trial, were sitting in

19    Agua Prieta right now?      And did they tell you that C.F.E. and

20    M.P.S.A. executed a direct contract that cut out F.G.G. the

21    pesky middlemen?     No.

22                Now, do these lies, omissions and ulterior motives

23    prove to any degree, let alone beyond a reasonable doubt, that

24    Mr. Delgado is guilty on any of the government's accounts?             Of

25    course not.     The government and its corporate allies, they made


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 30 of 39
      FINAL CLOSING BY THE GOVERNMENT                                              30


 1    this case because of money, but now you get to make the case

 2    about justice and the only justice in this case is finding

 3    Mr. Delgado not guilty on all counts.

 4                The last thing I'll tell you, I don't have the last

 5    word.   The rules are the government gets to come up and explain

 6    and talk to you about what I said here, but they don't get the

 7    last word either.     Each and every one of you has the last word

 8    and those last words, you know what those last words should be

 9    from this evidence?      Not guilty, we actually find Mr. Delgado

10    not guilty on all counts.

11                THE COURT:    Thank you, Mr. Hanshew.

12                Ms. Kanof, you have seven minutes.

13                MS. KANOF:    Do you want me to proceed?      I thought we

14    were going to take a break.

15                THE COURT:    Well, for seven minutes...

16                MS. KANOF:    Oh, okay.

17                Can I have a minute or two to set up?

18                THE COURT:    Oh, of course.

19                  FINAL CLOSING ARGUMENT BY THE GOVERNMENT

20                MS. KANOF:    How were they going to profit?          Where is

21    the money coming from?         Makes absolutely no sense.    The last

22    thing Ms. Arreola told you in the opening was use your

23    commonsense and the jury charge tells you to do that as well.

24                Did we just give you John Adams to say, no, I didn't

25    write this letter?       No.    Government's Exhibits 23 through 30 are


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 31 of 39
      FINAL CLOSING BY THE GOVERNMENT                                       31


 1    his passport, travel records, expense reports, T-Mobile records

 2    showing that it was not the only phone that he had, which

 3    belonged to Mitsubishi was not roaming in Mexico in January of

 4    2010?    Irais Davila, who said that's not her signature on that

 5    letter and that she would never use a stamp that says this is a

 6    true and correct copy of a document that was not an official

 7    document, and her notary books where John Adams' signature is

 8    not in there, so, no, we didn't leave John Adams out there on

 9    his own.

10                He had a personal relationship.       If you think that

11    because he didn't tell about some woman that he really liked,

12    that he was dating an employee makes him such a liar that he

13    would lie about pledging a document, ladies and gentlemen, then

14    you would have to take that into consideration in looking at

15    that piece of evidence, but there's a whole lot more.

16                Mr. Hanshew said the government called Mr. Delgado a

17    sneak.     And you know what?    He's right, because what do you

18    have?    If you look at the transactions between the Turks &

19    Caicos account and Linda Medlock, you would never know

20    Mr. Delgado was involved.       Goes from the Turks & Caicos account

21    in the name of Skippings and Rutley, and you think Mr. Skippings

22    and Mr. Rutley were sending Linda Medlock money?          You would

23    never know that that money was $700,000 that Mr. Delgado was

24    spending on himself and whatever else he wants.

25                Mr. Delgado told Linda Medlock that trip to Florence


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 32 of 39
      FINAL CLOSING BY THE GOVERNMENT                                              32


 1    was a business trip so that she would deduct it, but, no, it

 2    wasn't a business trip.      It was a family trip which ended up

 3    picking his daughter up in Switzerland.

 4                Somebody in this case knows how to use a snip tool.

 5    We showed you how many false documents there were.           And what's

 6    really important is Government's Exhibit Number 52, because it's

 7    from Mr. Delgado and it tells you the entire scheme.              Why does

 8    he not want them to have the right to -- collection directly

 9    from C.F.E. to Mitsubishi?       Because then he can't steal money.

10    Why does he want to lie and snip and paste a document that has a

11    chart in it that shows that money was retained and money was

12    given to a contractor when they weren't a contractor?             So they

13    can keep that money.      And where does he put that money?         He puts

14    it into something called Ener Proyectos.

15                Government's Exhibit Number 85, you read that contract

16    in English.    It is in Kevin Beddard's words, convoluted and

17    vague, because if you follow the circuitous route of that, that

18    money goes back to Mr. Delgado.        No, Mr. Delgado got a whole lot

19    more than he was ever entitled to.        No M.O.U. in the world, no

20    power of attorney allows an attorney to cheat his own client, to

21    keep his own client in the dark, to not tell him things.

22                The collection rights were important, because if the

23    money flew from Mexico to Japan, Mr. Delgado couldn't pull the

24    money out.    And he said over and over again, there are many,

25    many e-mails.     Yeah, yeah, yeah, you got it.       You got it.     We're


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 33 of 39
      FINAL CLOSING BY THE GOVERNMENT                                             33


 1    going to get it.     And what do you find out in the very end?

 2    It's 2012 and he wouldn't even give it then with at least

 3    getting a half-a-million-dollars for it.         That is a sneak.

 4                Line of credit.     Why would you call money that was

 5    your income if it was his income, which he's claiming was his

 6    income, and it was his right to keep it, a line of credit to

 7    your accountant?

 8                Visits to Mexico.     Twice he goes to Mexico and twice

 9    he sees Mr. Ramos.      Mr. Ramos is obviously involved.          He sees

10    Mr. Ramos and he gives him the change away from the Turks &

11    Caicos account back to the F.G.G. account, and he gives him --

12    rescinds the power of attorney, and both times Mr. Gireud and

13    Mr. Miller -- Mr. Miller is waiting for him -- walk out and

14    "bing" the phone rings, and who is it?         Mr. Ramos -- I mean, who

15    is it?    It's Mr. Delgado saying you just went and talked to

16    Mr. Ramos and you better not because they don't want to talk to

17    you.    How dare you, my client, talk to the person that you've

18    contracted with.

19                Mr. Delgado is a con artist and a con artist controls

20    everything and that's why he had to control the accounts, but

21    nothing was in his name.      If you step back, nothing was in his

22    name.    Every one of those e-mails is convoluted.

23                At Government's Exhibit Number 52, after the money is

24    already in his account, it's important, because he's sending it

25    not only to Mr. Adams, but he's sending it to Mr. Gireud.              He's


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 34 of 39
      FINAL CLOSING BY THE GOVERNMENT                                            34


 1    telling his own client that he's finalizing the assignment of

 2    rights for the first payment.       When the first payment is already

 3    in his account, he's telling Mr. Gireud that he thinks they can

 4    move forward for the first payment to be on April 6th, when the

 5    first payment was on March 9th.        He's telling Mr. Gireud that he

 6    is, oh, he's not going to take the money.         The assignment

 7    payment will be issued directly to Mitsubishi by trust.             My

 8    payment --

 9                THE COURT:    Three minutes.

10                MS. KANOF:    -- will be issued to F.G.G., my payment.

11    So he, himself, altered the M.O.U.         My payment will be issued to

12    F.G.G., who then wired to my account within 24 hours of receipt.

13    What account were they going to wire?         They didn't even know

14    about the Turks & Caicos.       How were they going to wire it to his

15    account?    What account?    He didn't have an account in his name

16    that anybody knew about where it can be wired.

17                If you look at the money, follow the money.           Read

18    Linda Medlock's e-mails.      This man is not only a con artist, he

19    betrays his own friends.      People care about him.      He's

20    manipulative, remember vague and convoluted.          They care about

21    him and then he hurts them.

22                He did not just get the money from the Turks & Caicos

23    and retain them.     He got the $550,000 that Mr. Kendrick invested

24    in.   Who paid it back?     Not in Delgado.     Mr. Gireud.       He got

25    another $100,000, then 9,000, then 2,600, 2,000, 1,000, 16,000,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 35 of 39
      FINAL CLOSING BY THE GOVERNMENT                                            35


 1    3,000, 3,000, $620,000.      They think the money came in on

 2    April 1st, because that's when it goes to the F.G.G. account,

 3    but, no, it was -- he held it for a month.         Where did the

 4    interest go, by the way?      And what happens?     Mr. Gireud honestly

 5    then writes him a check for $620,000.         Does he say, oh, no, no,

 6    I already took the money upfront in my Turks & Caicos account?

 7    No, he doesn't say that.      And then another 29,000.       There's

 8    nothing in the M.O.U. about expenses, but if you add all of that

 9    money together -- and the checks are in 143 or 144.

10                Mr. Delgado, in addition to what he took into the

11    Turks & Caicos account and then spent to buy a house and a condo

12    and cars, and a Florence hotel, by the way, which was with his

13    accountant's credit card, again, hiding who's really paying for

14    it, he gets another $550,000 in expenses, but most importantly,

15    $4.6 million allegedly for letters of credit that never existed.

16    What did he tell his partners?       Oh, the union is -- we're going

17    to pledge the union's retirement account.         Oh, no, no, no.      I

18    got them at a New York bank, the same HSCB bank.          Oh, and it

19    cost me $4.6 million, so that brilliant engineer, who trusted

20    him and loved him like a brother, let him have $4.6 million.

21    And you hear about it in the very end, you hear about it.

22                THE COURT:    30 seconds, Ms. Kanof.

23                MS. KANOF:    Thank you, Your Honor.

24                Ladies and gentlemen of the jury, Mr. Delgado posed a

25    question when he did all of this deception.         It was catch me if


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 36 of 39
      JURY DELIBERATIONS                                                     36


 1    you can.    And you ladies and gentlemen, you have the opportunity

 2    to say you're caught.      Thank you.

 3                THE COURT:    Thank you, Ms. Kanof.

 4                Ladies and gentlemen, you've heard all you are going

 5    to hear.    We'll send back a charge that'll be clearly marked for

 6    the presiding juror and copies for the rest of you.           Once all 12

 7    of you are together in the jury room, you'll begin your

 8    deliberations.     You can begin today.     If you don't want to

 9    continue today, you can send us a note that you'd rather start

10    tomorrow and we're happy to start tomorrow.         Just let us know

11    what time you want to do that.

12                Mrs. Lara, if you'll remain in the courtroom, I'll

13    give you some further instructions.

14                COURTROOM SECURITY OFFICER:      All rise.

15                (Jury deliberations at 6:15 p.m.)

16                THE COURT:    Ms. Lara, there's a jury service more

17    onerous than primary jurors.       It's that of an alternate juror,

18    because you sit through all of the evidence, suffer through

19    everything they suffer through and you don't get to go back and

20    deliberate.    I apologize to you for that, but I thank you for

21    serving as our alternate.       I know you had a couple of issues

22    that you had to deal with in doing that and I thank you for your

23    service.    On behalf of everyone involved in the trial and on

24    behalf of the members of our community, thank you for your

25    service.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 37 of 39
      JURY DELIBERATIONS                                                         37


 1                Do you have any personal items from the jury room,

 2    please retrieve them.      After that you are free to go.         You're

 3    free to discuss the case with whomever you want.          You are also

 4    to refuse the case, if you'd rather not discuss it.           Thank you

 5    so much for your service.

 6                JUROR LARA:    Thank you.

 7                (Alternate excused.)

 8                THE COURT:    All right.    And thanks to both sides.      I

 9    very much enjoy trying cases.       I appreciate both of you for

10    bringing the case to trial.       Good luck.    We're in recess.

11                (JURY CONTINUES TO DELIBERATE 6:16 p.m. to 6:23 p.m.)

12                THE COURT:    Let the record reflect that all members of

13    the jury are present, the United States through its assistant

14    United State's attorneys are present, the defendant and his

15    counsel are present.

16                Ladies and gentlemen of the jury, I received a note

17    indicating that you'd like to break for the evening and return

18    tomorrow morning at 9 o'clock to resume your proceeding; is that

19    correct?

20                FOREPERSON:    Yes, Your Honor.

21                THE COURT:    We're going to recess for the evening.           I

22    would remind you of the instructions I gave you last week about

23    not discussing the case amongst yourselves or with anyone else

24    until you're all 12 back together tomorrow morning in the jury

25    room.   With that, we're in recess until 9:00.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 38 of 39
      JURY DELIBERATIONS                                                38


 1                COURT SECURITY OFFICER:       All rise.

 2                (Proceedings conclude at 6:23 p.m.)

 3                                      * * *

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 348 Filed 01/10/19 Page 39 of 39
                                                                          39


 1                                    * * * * *

 2                I certify that the foregoing is a correct transcript

 3    from the record of proceedings in the above-entitled matter.        I

 4    further certify that the transcript fees and format comply with

 5    those prescribed by the Court and the Judicial Conference of the

 6    United States.

 7    Signature:/S/KATHLEEN A. SUPNET                 December 31, 2018
                Kathleen A. Supnet, CSR               Date
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
